Title: To George Washington from Brigadier General William Maxwell, 26 April 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 26th April 1779

This will accompany to Your Excellency, the proceedings of the Court Martial held at New Ark with a recommendation in favour of Curry, as to the other two I do not find they can recommend one in preferance to the other: I have likewise sent You two or thre Depositions taken before the Court concerning the behaviour of some of the Inhabitants there.
I have likewise sent You some good News from Boston by way of Connecticut which I got from some Gentlemen this Morning traveling to Philadelphia. They make no doubt of its truth, or the generality of it.
I believe many people on the other side emajins the Enemy is coming into the Jersey in a few days. One Gentle Man that came in a Flag to the Point yesterday who might be supposed to understand something of their designs, (he is one of the Refugees but is now on half pay and I believe is hartily sory for the part he has taken, it may possably be because it has not succeeded.) He spoke in confidence to one of our Field Officers, and said he believed they were going to establish a post in the Jersey, the Officer told him, he supposed it must be at Amboy. he seem’d to think that would be of no consequence that he thought, or rather understood, they were to go to Mendum Meeting House, and there set up their standerd; and it was thought a third of the people would Joyn them at least. I leave You to Judge for Your self. for my part I have a poor opinion of his skill in Politick. I thought it my duty to inform You of it. and am Your Excellencys Most Obedient Humble Servant
Wm Maxwell